                                                                                                                S DISTRICT
                                                                                                              TE           C
                                                                                                            TA




                                                                                                                                          O
                                                                                                       S




                                                                                                                                           U
                                                                                                      ED




                                                                                                                                            RT
                                                                                                                                  ERED




                                                                                                  UNIT
                                                                                                                       O ORD
                                                                                                            IT IS S




                                                                                                                                                    R NIA
UNITED STATES DISTRICT COURT                                                                                                      zalez Rog
                                                                                                                                              ers




                                                                                                  NO
                                                                                                                       onne Gon
NORTHERN DISTRICT OF CALIFORNIA                                                                             Judge Yv




                                                                                                                                                    FO
                                                                                                   RT




                                                                                                                                                LI
                                                                                                           ER




                                                                                                      H




                                                                                                                                              A
                                                                                                                N                              C
                                                                                                                                  F
                                                                                                                    D IS T IC T O
                                                                                                                          R

 MICHAEL STOKES                                                    STIPULATION OF SETTLEMENT
                                                                   DISMISSAL OF CIVIL ACTION
                                Plaintiff,                         WITH PREJUDICE (FRCP
                                                                   41(a)(1)(A)(ii))
                  v.
                                                                   Case No.: 4:19-cv-05743-YGR
 MOBY DICK BAR

                                Defendant.


       IT IS HEREBY STIPULATED by Plaintiff Michael Stokes and Defendant Moby Dick

Bar that the case has been settled and that the above case should be dismissed with

prejudice with each side to bear its own costs and attorney’s fees.


 ______________/s/___________________
 Richard Liebowitz                                                 Darlene McIver
 Liebowitz Law Firm, PLLC                                          Bremer Whyte Brown &
 11 Sunrise Plaza, Suite 305                                       O’Meara, LLP
 Valley Stream, NY 11580                                           501 W. Broadway, Suite 1700
 Tele: 516-233-1660                                                San Diego, CA 92101
 RL@LiebowitzLawFirm.com                                           Tele: 619-236-0048
                                                                   dmciver@bremerwhyte.com
 Dated: February 25, 2020
                                                                   Dated: February 25, 2020
 Attorneys for Plaintiff Michael Stokes
                                                                   Attorneys for Defendant Moby
                                                                   Dick Bar


                         ISTRIC
                    TES D      TC
                  TA
                                                   O
             S




                                                    U
            ED




                                                     RT




                                   ED
        UNIT




                         O    ORDER
                  IT IS S
                                                           R NIA




                                                o ge r s
                                     nzalez R
        NO




                           onne Go
                  Judge Yv
                                                           FO
         RT




                                                      LI




                 ER          3/3/2020
            H




                                                   A




                      N                              C
                                        F
                          D IS T IC T O
                                R
